Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
This Office Action is to replace the Advisory Action mailed 12/13/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Koopman on 12/10/2021.

The application has been amended as follows: 
Claim 1, line 9: amend “the stainless steel pipe” to “the high-strength stainless steel seamless pipe”
Claim 1, line 11: amend “the stainless steel pipe” to “the high-strength stainless steel seamless pipe”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest prior art” Eguchi et al. (US 2015/0315684 A1) (hereinafter “Eguchi”).

Eguchi teaches a high-strength stainless steel seamless tube or pipe for oil country tubular goods with the following composition, in mass% (Eguchi, [0001], [0037-0050], [0058-0064], and [0069]):
Element
Present Invention
Eguchi
C
0-0.05
0-0.05
Preferred: 0-0.04
Si
0-0.5
0-0.5
Preferred: 0.2-0.3
Mn
0.15-1.0
0.15-1.0
Preferred: 0.2-0.5
P
0-0.030
0-0.030
Preferred: 0-0.020
S
0-0.005
0-0.005
Preferred: 0-0.002
Cr
14.5-17.5
15.5-17.5
Preferred: 15.8-16.8
Ni
3.0-6.0
3.0-6.0
Preferred: 3.5-5.0
Mo
2.7-5.0
1.5-5.0
Preferred: 3.0-5.0
Cu
0.3-4.0
0-4.0
Preferred: 1.5-2.0
W
0.1-2.5
0-2.5
Preferred: 0.8-1.2
V
0.02-0.20
0.02-0.20
Preferred: 0.04-0.08
Al
0-0.10
0-0.10
Preferred: 0.02-0.06
N
0-0.15
0-0.15
Preferred: 0.01-0.07

0.0005-0.0100
0-0.0030
Preferred: 0.0005-0.0030
Remainder
Fe and unavoidable impurities
Fe and incidental impurities


The ranges of Eguchi overlap or encompass the ranges of the present invention. Eguchi also teaches that the yield strength is 758 MPa or more (Eguchi, [0101]). Eguchi additionally teaches example 7, which has a composition that falls within the ranges of the present invention, see table below, a microstructure that comprises 60% martensite, 32% ferrite, and 8% residual austenite, and a yield strength of 889 MPa (Eguchi, Tables 1-1, 2-1, and 2-2).
C
Si
Mn
P
S
Cr
Ni
Mo
Cu
W
V
Al
N
B
0.009
0.16
0.31
0.022
0.0009
15.9
3.5
3.37
2.82
0.96
0.049
0.01
0.01
0.0017

 
Moreover, Eguchi teaches that the seamless steel tube or pipe has a microstructure that contains a base phase, martensite in an amount of 40-90%, and a secondary phase, ferrite in an amount of 10-60%, more preferably 20-50% and 30% or less of residual austenite phase, on a volume fraction basis (Eguchi, [0072-0075]). Eguchi also teaches the following formula (1):
                
                    -
                    5.9
                    ×
                    (
                    7.82
                    +
                    27
                    C
                    -
                    0.91
                    S
                    i
                    +
                    0.21
                    M
                    n
                    -
                    0.9
                    C
                    r
                    +
                    N
                    i
                    -
                    1.1
                    M
                    o
                    +
                    0.2
                    C
                    u
                    +
                    11
                    N
                    )
                    ≥
                    13.0
                
             
where C, Si, Mn, Cr, Ni, Mo, Cu, and N are the content of each element in mass% (Eguchi, [0037]). Formula (1) of Eguchi corresponds to Formula (1) of the present invention.
	Eguchi also teaches the following formula (3):
                
                    C
                    u
                    +
                    M
                    o
                    +
                    W
                    +
                    C
                    r
                    +
                    2
                    N
                    i
                    ≤
                    34.5
                
            
where Cu, Mo, W, Cr, and Ni are the content of each element in mass% (Eguchi, [0037]). Formula (3) of Eguchi corresponds to Formula (2) of the present invention.



However, Eguchi does not disclose or suggest wherein the stainless steel pipe has a high toughness with an absorption energy at -40°C of 100 J or more or wherein the ferrite grains have a maximum crystal grain size of 500µm or less as measured in an inspection of a 100 mm2 continuous region by assuming the same grains in electron backscatter diffraction, EBSD, as presently claimed. Moreover, Applicant provided sufficient data to establish unexpected results by demonstrating that a heating temperature of 1200°C or less is necessary to achieve the presently claimed maximum crystal grain size of 500µm or less and that Eguchi is silent with respect to keeping the heating temperature below 1200°C and controlling the maximum crystal grain size. 

Therefore, it is clear that Eguchi does not disclose or suggest the present invention.



In light of the above, claims 1-4 are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738